UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In re: Donna Bia & Shane Quintana                                                                                                     Case No. 19-10061

                                                                                                                         Check is this an amended plan
                                                                  Debtors.                                                           ___ Amended Plan
                                                                                                                                         (e.g., 1st, 2nd)

                                                                 CHAPTER 13 PLAN

Part 1:      General


1.1 Important Notices About This Plan.
      a. Nonstandard Provisions. (Debtor MUST check one).
      This plan has nonstandard provisions in Part 9.
           Yes       No.
      If “No” is checked, neither box is checked, or both boxes are checked, no non-standard provision will be effective.
      b. Bifurcation of Claim; Lien Avoidance; Lien Stripping. (Debtor MUST check one).
      This plan seeks to limit the amount of a secured claim based on a valuation of collateral; strip a wholly unsecured mortgage; and/or avoid a
      nonpossessory, nonpurchase money security interest or judicial lien.


    Yes      No.


      If yes, the treatment (see Part 3) may result in a partial payment or no payment at all to the secured creditor. If “No” is checked, neither box
      is checked, or both boxes are checked, no provision to limit a secured claim, strip a mortgage, or avoid a lien will be effective.
      c. Proof of Claim Requirement. Creditors must file a timely proof of claim to receive any distribution under this plan. Creditors should have
      received a separate notice that includes the deadline to file a proof of claim.


1.2 Definitions.
      “Debtor” means either a single debtor or joint debtor as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to
      sections of Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure. “Interest rate” is per
      annum. “Petition” means the date of the order for relief under Chapter 13.


1.3 Debtor’s Income. (Check one).
      Debtor’s current monthly income is


    Less than the applicable median income specified in §1325(b)(4)(A).

    Equal to or greater than the applicable median income specified in §1325(b)(4)(A).




1.4 Debtor’s Eligibility for Discharge. (Check if applicable).

           Debtor is not eligible for a discharge.

           Joint debtor (the second named debtor) is not eligible for a discharge.
NM LF 3015.1

Part 2:    Plan Payments and Length


2.1 Debtor’s Plan Payments.
    Debtor will pay Trustee $169.00 a month for 56 months beginning _02/13/2019___, and (if applicable) $___ per month
     for ____ months. (insert additional lines as needed).
     If the payments in Part 2 are not enough to satisfy Part 5, Debtor will pay the additional amount necessary to satisfy Part 5.
                                                                             -1-




          Case 19-10061-j13                Doc 15         Filed 01/28/19             Entered 01/28/19 17:53:07 Page 1 of 7
2.2 Additional Payments.
         Debtor will make additional payments to Trustee from the following sources (e.g. sale proceeds; increased amount after repayment of
         retirement loans; or state “None”):

Source of payment                  Estimated amount                Estimated payment dates                       Included in 2.1? (Yes/No)




2.3 Method of Payment: (Check one).

             Debtor will make payments pursuant to a wage withholding order.

            Debtor will make payments directly to Trustee by money order/certified funds, TFS billpay, or TFS Moneygram. Payments made by
         money order/certified funds will be payable to Trustee and mailed to Chapter 13 Trustee, P.O. Box 454, Memphis, TN 38101- 0454. Each
         payment must include Debtor’s name and case number on its face.


2.4 Income Tax Returns and Refunds.
Debtor will file federal and state income tax returns during the plan term by the April tax filing deadline each year, or within the extended time if
Debtor has obtained an extension. Debtor will provide a copy of any extension to Trustee within 14 days after submission.Debtor will pay directly
any post-petition taxes or estimated taxes when due. Debtor will provide Trustee with a complete copy of all federal and state income tax returns,
together with all schedules and attachments, within 14 days of the filing of the returns. “Tax refund” means the total amount of the net state and
federal tax refund for each tax year, less documented costs to prepare the return.
         Check one:
             Debtor will retain any income tax refunds received during the plan term.

             Debtor will turn over to Trustee all income tax refunds for tax years ____ through ____ within seven days of receipt, unless the Court
         orders otherwise. Debtor will not change exemptions, decrease withholding, or otherwise reduce refunds without prior Court approval.

             Debtor will treat income tax refunds as follows: _____.


2.5 Funds Recovered by Trustee. Any funds Trustee recovers from avoidance of transfers under §§ 546, 547, 548, and 549 will be contributed to
this plan as additional payments, unless the Court orders otherwise.



Part 3:       Treatment of Secured Claims


3.1 Treatment of Claims. The treatment of each secured claim listed on Official Form 106D (“Schedule D”) is specified below. Unless the Court
orders otherwise, the claim amount stated in a timely filed proof of claim or amended proof of claim controls over any contrary amount listed
below.


                                                                                                    Adequate
            Estimated                        Collateral   Treatment (See     Interest Estimated                         Equal monthly payments (PIF,
Creditor                 Collateral                                                                 protection
            claim amount                     value        codes below)       rate     arrearage                         BIV or AV only) (Yes/No)
                                                                                                    (yes/no)

M&T                         2017 Dodge
            $35,925.00                       $35,925.00 DIR                  0.00%      $0.00
Bank                        Ram 1500

Vw                          2018
Credit      $21,390.00      Volkswagen       $21,390.00 DIR                  0.00%      $0.00
Inc                         Passat

                                                                           -2-




           Case 19-10061-j13               Doc 15         Filed 01/28/19             Entered 01/28/19 17:53:07 Page 2 of 7
      a. Direct (“DIR”) . Debtor will make direct payments under the terms of the original agreement between Debtor and the creditor on
      amounts due from the petition date forward. Trustee will pay the allowed pre-petition arrearage in full pursuant to §1322(b)(5), with interest
      as set forth above.
      b. Direct by other than Debtor (“DOD”) . Debtor incurred the debt for the benefit of another, who is making and will continue to make
      payments. Debtor will not make payments on or related to this debt post-petition. If the obligation is in default, Debtor will not oppose relief
      from the stay with respect to the collateral. The debt will not be discharged.
      c. Pay in full (“PIF”) (including “910 car ” claims). Trustee will pay in full the allowed secured claim at the interest rate set forth above. If
      proposed above, creditor will also receive pre-confirmation adequate protection payments as provided in 3.4.
      d. Bifurcate under §506 (“BIF”) . Unless the creditor, Debtor and Trustee stipulate to value or the Court orders otherwise, creditor’s
      collateral will be valued at the amount set forth above. The total claim amount listed on the proof of claim controls over any contrary amount
      listed above, unless the Court orders otherwise. Trustee will pay the allowed secured claim in the amount of the value of the collateral with
      interest at the rate set forth above. The balance of creditor’s allowed claim will be treated as an allowed nonpriority unsecured claim. If
      proposed above, the creditor will also receive adequate protection payments as provided in 3.4. If creditor does not file a timely objection,
      the proposed collateral value will be binding on the creditor upon confirmation of the plan. If creditor timely objects, the confirmation hearing
      will include a valuation hearing under §506 and Rule 3012. This sub-paragraph will be effective only if “Yes” is checked in 1.1.b. Valuation
      requires service in accordance with Rule 7004.
      e. Strip wholly unsecured mortgage (“STR”). Debtor seeks to value real property and avoid a mortgage wholly unsecured by the value of
      that property. Unless creditor, Debtor, and Trustee stipulate to value, or the Court orders otherwise, the property identified below will be
      valued at the amount set forth below. If creditor does not file a timely objection, the value will be binding on creditor upon confirmation of the
      plan, and the mortgage will be avoided in its entirety upon discharge. If creditor timely objects, the confirmation hearing will include a
      valuation hearing under § 506 and Rule 3012. This sub-paragraph will be effective only if “Yes” is checked in 1.1.b. Valuation and lien
      stripping require service in accordance with Rule 7004.

Creditor    Est. Mortgage amount        Property Address        Property value      Basis for valuation      Est. total amount of senior mortgages

-NONE-

                                                                            -3-




           Case 19-10061-j13              Doc 15          Filed 01/28/19             Entered 01/28/19 17:53:07 Page 3 of 7
      f. Avoid under §522(f) (“AV”). Debtor contends that the judicial lien or nonpossessory, nonpurchase money security interest identified
      below (“Lien or Interest”) impairs an exemption to which the Debtor would have been entitled under § 522(b). Debtor seeks to avoid the Lien
      or Interest pursuant to § 522(f), to the extent of the impairment. Trustee will pay in full the amount, if any, of the Lien or Interest that is not
      avoided as an allowed secured claim, with interest as set forth above. The amount of the Lien or Interest that is avoided will be treated as
      an allowed nonpriority unsecured claim. If the creditor does not file a timely objection, then the Lien or Interest will be avoided as set forth
      below upon entry of the order confirming this plan. If creditor timely objects, the confirmation hearing will include a lien avoidance hearing
      under § 522(f). This sub-paragraph will be effective only if “Yes” is checked 1.1.b. Lien avoidance requires service in accordance with Rule
      7004.

           Description of Lien   Amount of Lien                Value of     Value of claimed    Total amount of all other     Amount of Lien or Interest
Creditor                                            Property
           or Interest           or Interest                   Property     exemptions          liens or interests            to be avoided

-NONE-

      g. Surrender (“SUR”). Debtor will surrender Debtor’s interest in the collateral. Upon confirmation, the automaticstay will be terminated as
      to the collateral and the creditor need not file a motion for relief from stay to repossess, foreclose upon, or sell the collateral. The co-debtor
      stay is not modified. Surrender shall not adversely affect Debtor’s or co-debtor’s non-bankruptcy rights.
      h.    Other (“OTH”). Treatment of the claim is set forth in Part 9.


3.2 Debt Secured by Principal Residence. If Debtor is surrendering the principal residence, 3.1.g. applies. Otherwise, a creditor may mail Debtor
all correspondence, notices, statements, payment coupons, escrow notices, and default notices concerning any change to the monthly payment or
interest rate without violating the automatic stay. Debtor will make post-petition payments directly to the creditor. Trustee will pay allowed
prepetition arrearages, together with interest at the rate in 3.1, or as otherwise ordered by the Court.


3.3 Lien Retention. Secured creditors will retain their liens until full payment of their secured debts (determined under non-bankruptcy law) or upon
discharge, whichever occurs first, at which time the liens will be extinguished; EXCEPT (i) creditors whose treatment is DIR or DOD will retain their
liens in accordance with applicable non-bankruptcy law, and (ii) liens of a governmental unit will continue to attach to property excluded from the
bankruptcy estate under § 541 until the liens are released in accordance with non-bankruptcy law.


3.4 Adequate Protection Payments. Trustee is authorized to make pre-confirmation adequate protection payments to creditors secured by a
purchase money security interest in personal property, without a Court order. To receive the payments, Debtor or creditor must file a notice in the
bankruptcy case certifying that: 1) this plan provides for adequate protection payments to the creditor; 2) the debt and collateral are listed on
Schedule D; and 3) the creditor has timely filed a secured proof of claim that includes all required documentation. Unless the Court orders
otherwise, the payments will be 1% of the claim of creditors whose claims will be paid in full (PIF), or 1% of the value of the collateral as stated
above for those creditors whose claims will be bifurcated (BIF). Trustee will not be required to make adequate protection payments to any creditor
whose allowed secured claim is less than $2,000. Trustee will calculate the amount of the adequate protection and equal monthly payment
disbursements to creditors using reasonable discretion. Once all conditions have been satisfied, Trustee will make monthly adequate protection
payments until confirmation. Thereafter, Trustee will use reasonable discretion to amortize the remaining balance of the allowed claim to be paid
over the remaining term of the plan. If the plan payments are insufficient to pay adequate protection, Trustee will make the payments pro
rata. Trustee will apply adequate protection payments to the principal amount of the creditor’s allowed secured claim.



Part 4:      Treatment of All Other Claims, Fees and Expenses


4.1 Full Payment of Trustee’s Fees, Administrative Expenses, and Priority Unsecured Claims.
      Trustee will pay in full, whether or not listed in this plan, all Trustee’s fees, allowed administrativeexpenses, and allowed priority unsecured
      claims (unless §1322(a)(4) applies).


4.2 Trustee’s Fees.
      Trustee’s fees will be paid in accordance with applicable statutes and are estimated to be 9% of plan payments.
                                                                            -4-




           Case 19-10061-j13              Doc 15         Filed 01/28/19             Entered 01/28/19 17:53:07 Page 4 of 7
4.3 Administrative Expenses and Attorney’s Fees.
Trustee will pay administrative expenses for post-petition taxes per § 1305 upon the filing of the claim and will pay other administrative expenses
after Court approval. Debtor will increase plan payments by an amount equal to any administrative expense claim allowed under §1305, plus
Trustee’s fees on such claim.
Prepetition, Debtor’s attorney was paid $2,000.00. Attorney estimates that additional, unpaid fees, costs, and taxes through confirmation will be
about $8,500.00. Within 14 days after plan confirmation, Attorney will file an applicationto approve all fees, costs, and taxes charged through
confirmation. Upon the Court’s approval, the Trustee will pay the balance. If the Court- approved fees are less than the amounts already paid,
Attorney will remit the difference to Trustee within 30 days. Trustee will pay post-confirmation fees, costs, and taxes after Court approval.


4.4 Domestic Support Obligation (“DSO”) Priority Claims.

DSO Priority         Estimated Amount of       Interest     Assigned or Owed to Governmental Unit? (“government DSO claim”) See § 507(a)(1)
Creditor             Claim                     rate         (B) (Yes/No)

-NONE-



4.4 Priority Claims other than DSO Claims.

Non-DSO Priority Creditor                          Estimated Amount of Claim                              Basis for Priority Claim

-NONE-

Allowed Non-DSO priority claims will be paid per 4.1 and Part 7.


4.5 Nonpriority Unsecured Claims.
Allowed nonpriority unsecured claims will be paid, pro rata, from the funds remaining afterdisbursements have been made on account of all other
claims provided for in this plan.



Part 5:        Minimum Payments


5.1 Best interest of Creditors Test.
To satisfy §1325(a)(4)’s “best interest of creditors” test, Debtor will make plan payments sufficient to pay at least $0.00 on allowed unsecured
claims. See the worksheet attached as Exhibit 1.


5.2 Projected Disposable Income Test.
To satisfy §1325(b)(1)’s “projected disposable income test,” Debtor will make plan payments sufficient for the Trustee to pay the lesser of (i) 100%
plus interest at __% on all allowed non-priority unsecured claims; or (ii) $0.00, plus income tax refunds and other payments required in this plan or
in the confirmation order, to holders of allowed administrative expense claims, allowed priority claims, and allowed non-priority unsecured claims.
If the proposed minimum dollar amount is less than Debtor’s calculated monthly disposable income under § 1325(b)(2) reported on Official Form
122C-2, the reason is:

    Debtor expects to pay 100% plus interest at % on all allowed non-priority unsecured claims (Check box if applicable)


                                                                         -5-




          Case 19-10061-j13              Doc 15           Filed 01/28/19          Entered 01/28/19 17:53:07 Page 5 of 7
Part 6:

Debtor seeks to assume the Contracts and Leases listed below. Debtor will make all post-petition payments on assumed Contracts and Leases
directly. Trustee will pay the allowed pre-petition arrearage payments on assumed Contracts and Leases at the interest rate set forth below. All
other Contracts and Leases are rejected unless assumed by separate motion.

Creditor              Description of Contract or Lease                                         Arrearage                 Interest Rate

-NONE-




Part 7:      Order of Distribution


Upon confirmation, Trustee will make monthly distributions in the following order on account of any allowed claims, from funds available after
making any required equal monthly payments on allowed secured claims:


      a. First, on administrative expenses, including attorney’s fees;
      b. Second, on secured claims not being paid in equal monthly payments and on
      c. pre-petition arrearages owing under mortgages and/or assumed Contracts and Leases;
      d. Third, on priority unsecured claims, other than government DSO claims being paid less than 100%;
      e. Fourth, on government DSO claims being paid less than 100% s( ee 4.4); and
      f. Fifth, on non-priority unsecured claims.
Trustee will pay claims in full in each category before making any payment on claims in the next category. Distributions will be paidpro rata within
each category, and will be sent to the creditor’s payment address of record. Trustee will make distributions only to the extent of available funds,
may exercise reasonable discretion in determining the timing and amount of distributions, and is not required to make distributions to any creditor
less than the minimum specified in Rule 3010(b).



Part 8:     Vesting of Property of the Estate


Property of the estate will vest in Debtor upon the entry of discharge, or upon dismissal or closing of the case withoutdischarge. If the case is
converted to another chapter, property of the estate will vest in accordance with applicable law.

Part 9:     Nonstandard Provisions (Effective only if "Yes" is checked in 1.1.a.)


Any nonstandard provision placed elsewhere in the plan is void. To the extent a nonstandard provision conflicts with any other plan provision, the
nonstandard provision controls.



Part 10:


The undersigned attorney or self-represented Debtor certifies that this plan contains no nonstandard provision other than those set out in Part 9.



/s/ Leslie Maxwell
                                                                                                 Date 01/28/2019
Signature of Debtor's Attorney

/s/ Donna M. Bia
                                                                                                 Date 01/28/2019
Signature of Debtor

/s/ Shane H. Quintana
                                                                                                 Date 01/28/2019
Signature of Debtor



                                                                          -6-




           Case 19-10061-j13             Doc 15          Filed 01/28/19            Entered 01/28/19 17:53:07 Page 6 of 7
                                                                                                          Non-exempt value of asset
                                                            Costs of Sale                Secured
                      Asset                      Value                      Exemption                (Value less COS less Exemption less
                                                               (COS)                      Debt
                                                                                                                Secured Debt)

1 2013 Volkswagen Jetta                        $5,775.00   $0.00            $0.00       $10,946.00 $0.00

2 Wells Fargo Bank (5965) (Checking)           $157.76     $0.00            $157.76     $0.00      $0.00

3 2018 Unfiled State Taxes (owed to debtor) $0.00          $0.00            $0.00       $0.00      $0.00

    2018 Unfiled Federal Taxes (owed to
4                                              $0.00       $0.00            $0.00       $0.00      $0.00
    debtor)

    Security Deposit for Apartment (Security
5                                              $300.00     $0.00            $300.00     $0.00      $0.00
    Deposits)

6 Bank Of America (9159) (Checking)            $43.66      $0.00            $43.66      $0.00      $0.00

7 401(k)                                       $7,000.00   $0.00            $7,000.00   $0.00      $0.00

8 2018 Volkswagen Passat                       $16,325.00 $0.00             $0.00       $21,390.00 $0.00

9 2017 Dodge Ram 1500                          $25,350.00 $0.00             $0.00       $35,925.00 $0.00

Total Value of Non-Exempt Assets:                                                                  $0.00

Less (25% of first $5,000):                                                                        $0.00

Less (10% of next $45,000):                                                                        $0.00

Less (5% of next $950,000):                                                                        $0.00

Less (3% of amount over $1MM):                                                                     $0.00

Less Chapter 7 Administrative Expenses (Excluding COS and Trustee’s Commission):                   $0.00

Amount to be paid to satisfy BICT:                                                                 $0.00

                                                                     -7-




         Case 19-10061-j13                Doc 15        Filed 01/28/19       Entered 01/28/19 17:53:07 Page 7 of 7
